              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA'' iH Pfi |2; 02
                                 SAVANNAH DIVISION


ALFREDO FELIPE RASCO,

       Petitioner,

V.                                                       CASE NO. CV414-171
                                                                      CR408-100
UNITED STATES OF AMERICA,


       Respondent.



                                      ORDER


       On August 8, 2014, Petitioner filed                       his 28 U.S.C. §

2255 motion         raising      twelve   claims.        (Doc.    1.)^     The     United

States       Magistrate           Judge      entered          his         Report     and

Recommendation           dated     September        3,    2014,      in      which     he

recommended denial of Petitioner's § 2255 motion. (Doc. 2.)

On    December      3,   2015,     this     Court    adopted        the    report    and

recommendation and denied Petitioner's § 2255 motion. (Doc.

9.)    Petitioner        appealed     the    order       to   the    United        States

Court of Appeals for the Eleventh Circuit. (Doc. 14.) The

Eleventh Circuit has now              vacated the order and has remanded


this       action     to     this     Court     for       further          proceedings




^    All   citations       are   to   Petitioner's        civil      docket        unless
otherwise noted.
